DETAILED ACTION
	This is in response to communication received on 10/31/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shinkoda US PGPub 2017/0297052 hereinafter SHINKODA in view of Yamasaki et al. US Patent Number 8,720,797 hereinafter YAMASAKI, Hase et al. US PGPub 2018/0230326 hereinafter HASE, Iwata et al. US PGPub 2015/0218405 hereinafter IWATA, and Onoe et al. US 2009/0226728 hereinafter ONOE.
As for claim 1, SHINKODA teaches “The problem to be solved by the present invention is to provide a method for forming a multilayer coating film” (abstract, liens 1-2), i.e. a method for forming a multilayer coating film.
SHINKODA further teaches “The parts can be used as substrates after the formation of an undercoating film and/or an intermediate coating film thereon, which is generally preferable” (paragraph 80), “The undercoating film is formed by applying and curing an undercoating composition” (paragraph 81), and “The intermediate coating film can be formed by applying and curing the intermediate coating composition to the surface of the part and the surface of the base coat, such as an undercoating film. The intermediate coating composition is not particularly limited, and those known per se can be used. For example, an organic solventbased or aqueous-based intermediate coating composition comprising a heat-curable resin composition, a color pigment, etc., can be preferably used” (paragraph 82, lines 5-13), and “when a part on which an undercoating film and/or an intermediate coating film is formed is used as a substrate, the first colored coating composition in Step (1) can be applied after heat-curing the undercoating film and/or intermediate coating film” (paragraph 83, lines 1-6) i.e. step (1): applying a solvent-based intermediate paint (V) to a substrate to form an uncured first intermediate coating film; step (2): heating the uncured first intermediate coating film to cure the coating film; step (3): applying a solvent-based intermediate paint (W) to the cured first intermediate coating film to form an uncured second intermediate coating film; step (4): heating the uncured second intermediate coating film to cure the coating film.
SHINKODA teaches “when a part on which an undercoating film and/or an intermediate coating film is formed is used as a substrate, the first colored coating composition in Step (1) can be applied after heat-curing the undercoating film and/or intermediate coating film” (paragraph 83, lines 1-6), “(1) applying a first colored coating composition” (paragraph 84, line 4) and “Moreover, the first colored coating composition may optionally and suitably contain a solvent, such as water” (paragraph 39, lines 1-2), i.e. step (5): applying an aqueous base paint (X) to the cured second intermediate coating film to form an uncured base coating film.
SHINKODA teaches “According to the method of the present invention, the second colored coating composition is applied to the first colored coating film formed in Step (1) to form a second colored coating film” (paragraph 46, lines 1-4) and “the second colored coating composition may optionally and suitably contain a solvent, such as water” (paragraph 62, lines 1-2), i.e. step (6): applying an effect pigment dispersion (Y) to the uncured base coating film to form an uncured effect coating film.
SHINKODA teaches “a clear coating composition is applied to the second colored coating film obtained by applying the second colored coating composition” (paragraph 70, lines 2-4), i.e. step (7): applying a clear paint (Z) to the uncured effect coating film to form an uncured clear coating film.
SHINKODA further teaches “then curing the film; or the multilayer coating film” (paragraph 89, lines 5-6), i.e. wherein step (8): heating the uncured base coating film, the uncured effect coating film, and the uncured clear coating film to simultaneously cure the coating films.
SHINKODA teaches “first colored coating compositions Nos. 1 to 4 produced in [ii] above was applied to the intermediate coating plate produced in [i] above using a minibell rotary electrostatic coater” (paragraph 112, lines 1-4).
SHINKODA is silent on under coating conditions of a shaping air pressure of 0.15 to 0.25 MPa and a paint discharge amount of 100 to 300 cm3/min.
YAMASAKI teaches “rotary atomization coating apparatus for supplying paint from a paint feed tube to an inner bottom of a bell-cup shaped rotary atomizing head” (column 6, lines 36-38). 
YAMASAKI teaches “according to the rotary atomization coating apparatus and the rotary atomization coating method of the present invention, the rotational speed of the rotary atomizing head and the pressure of shaping air need not be increased even if the paint discharge amount is increased. Thus, desired coating efficiency and desired coating film quality can be ensured. Moreover, since the paint discharge amount can be increased, the number of coating robots that are installed in a coating line can be reduced, or the transfer speed can be increased, which significantly contributes to reduction in coating cost” (column 7, line 63- column 8, line 6), i.e. wherein the shaping air pressure and paint discharge amount are result effect variables in a coating process.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the shaping air pressure and paint discharge amount such that the desired coating, coating efficiency and product throughput is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
SHINKODA is silent on  the viscosity 60 seconds after the application of the aqueous base paint (X), measured at a temperature of 23°C and a shear rate of 0.1 sec-1 , is 90 to 160 mPa·s, the solids content 30-60 seconds after the application is 20 to 40 mass%.
IWATA teaches “An object of the present invention is to provide a method for forming a multilayer coating film” (abstract, line 1-2).
IWATA teaches “This pre-drying process dries and solidifies a coating film to some extent. Therefore, when a clear coating composition (Z) is applied to the second colored coating film, even if the solvents, the low-molecular resin components, and other components in the resulting coating film permeate and are dispersed in the second colored coating film, viscosity reduction is prevented in the second colored coating film; further, the reflow of metallic pigments or the like, when used, is prevented, inhibiting the occurrence of metallic mottling, etc” (paragraph 286) and further “Before the aqueous second colored coating composition (Y) is applied, the solids content of the first colored coating film can be adjusted by preheating, air-blowing, or the like” (paragraph 259, lines 1-4), i.e. wherein the viscosity and solids content is adjusted to avoid defects in the coating.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the viscosity and solids content of the applied first coating composition such that the avoidance of coating defects is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
SHINKODA is silent on the film thickness 60 seconds after the application is 17 to 35 μm.
SHINKODA teaches “The first colored coating composition is generally applied such that the resulting coating film, when cured, has a thickness of 1 to 40 μm, and preferably 5 to 30 μm from the viewpoint of the smoothness, etc. of the coating film” (paragraph 42, lines 3-8), i.e. wherein the applied thickness effects the desired cured thickness.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the applied thickness of the applied first coating composition such that the desired cured thickness of the coating is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
SHINKODA does teach “Effect pigments listed in the section of the first colored coating composition can be optionally used for the second colored coating composition” (paragraph 59, lines 1-3), “an effect pigment (in particular, a metal flake pigment) to improve the masking property without reducing chroma” (paragraph 28, lines 2-4), and “Of these… aluminum flake pigments” (paragraph 30, lines 1-6), i.e. wherein effect pigment dispersion (Y) contains a flake-aluminum pigment (A).
SHINKODA is silent on a flake-aluminum pigment (A) with an average thickness of 1 nm or more and less 35 than 70 nm, a flake-aluminum pigment (B) with an average thickness of 70 nm to 250 nm.
HASE teaches “A method for forming a multilayer coated film” (abstract, line 1).
HASE further teaches “pigment usually employed for a coating composition may be used. Specifically… an effect pigment such as aluminum flake and mica flake; etc. may be suitably used” (paragraph 126) and “As for the size of the flake-like aluminum pigment, from the viewpoint of finish appearance, highlight brightness and particle feeling of the multilayer coated film, a pigment having an average particle diameter of usually 8 ~un to 25 μm, preferably from 10 ~un to 18 μm, is preferably used, and the thickness is preferably from 0.2 μm to 1.0 μm” (paragraph 160, lines 1-6). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the micrometers to a nm, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to have pigment flakes that overlap with a flake-aluminum pigment (A) with an average thickness of 1 nm or more and less 35 than 70 nm, a flake-aluminum pigment (B) with an average thickness of 70 nm to 250 nm because HASE teaches that such pigments are goo in finish appearance, highlight brightness and particle feeling.
SHINKODA teaches “The second colored coating composition may generally contain a resin component as a vehicle. As a resin component, a heat-curable resin composition is preferably used. Specific examples thereof include heat-curable resin compositions of a base resin having a crosslinkable functional group (e.g. Hydroxyl group), such as acrylic” (paragraph 61, lines 1-6), i.e. a hydroxy-containing acrylic resin (C).
SHINKODA teaches “Moreover, the second colored coating composition may optionally and suitably contain a solvent, such as water or an organic solvent; various additives for coating  compositions, such as a rheology control agent… an antifoaming agent,” (paragraph 62, lines 1-6), i.e. a hydroxy-containing acrylic resin (C), a rheology control agent (D), a surface-adjusting agent (E), and water.
SHINKODA is silent on the effect dispersion (Y) having a solids content of 2 to 9 mass%.
ONOE teaches "To provide an aqueous dispersion of a resin wherein dispersed particles are stable with fine particle sizes and whereby bleeding out is suppressed" (abstract, lines 1-3).
ONOE teaches "the resin dispersion of the present invention, the solid content is preferably at least 5 wt %, more preferably at least 10 wt%, further preferably at least 20wt %, based on the entirety. And, it is preferably at most 70 wt%, more preferably at most 60 wt %, further preferably at most 50 wt %, particularly preferably at most 40 wt %. The smaller the amount of the solid content, the lower the viscosity, whereby the dispersion can be applied to various coating methods and is easy to use, and the stability as a dispersion tends to be high. However, for example, when it is used as a primer or an adhesive, the solid content is preferably high in order to save the energy and time for drying water after the coating" (paragraph 185). 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the solid content of the second aqueous colored composition, analogous to the effect pigment dispersion (Y) such that the desired viscosity, coating method and stability is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
SHINKODA further teaches “The second colored coating composition is generally applied such that the resulting coating film, when cured, has a thickness of 0.5 to 30 μm, and preferably 2 to 25 μm from the viewpoint of the smoothness, etc. of the coating film” (paragraph 64, lines 3-7). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the micrometers to a nm, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717